         Case 1:19-cv-01688-BR   Document 12   Filed 08/06/20   Page 1 of 18




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


SUSAN Z.,1                                        1:19-cv-01688-BR

             Plaintiff,                           OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

             Defendant.

JOHN E. HAAPALA, JR.
401 E. 10th Avenue
Suite 240
Eugene, OR 97401
(541) 345-8474

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021

     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
           Case 1:19-cv-01688-BR   Document 12   Filed 08/06/20   Page 2 of 18




MICHAEL W. PILE
Acting Regional Chief Counsel
LISA GOLDOFTAS
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3858

               Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Susan Z. seeks judicial review of a final decision

of the Commissioner of the Social Security Administration (SSA)

in which he denied Plaintiff's application for Disability

Insurance Benefits (DIB) under Title II of the Social Security

Act.       This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                             ADMINISTRATIVE HISTORY

       Plaintiff filed an application for DIB on January 19, 2016,

alleging a disability onset date of June 1, 2007.                  Tr. 162.1     The

application was denied initially and on reconsideration.                    At some

point after reconsideration Plaintiff amended her alleged onset

date to January 1, 2002.           Tr. 90.   An Administrative Law Judge


       1
       Citations to the official transcript of record filed by
the Commissioner on February 27, 2020, are referred to as "Tr."

2 - OPINION AND ORDER
     Case 1:19-cv-01688-BR   Document 12   Filed 08/06/20   Page 3 of 18




(ALJ) held a hearing on June 29, 2018.        Tr. 32-66.      Plaintiff was

represented at the hearing.     Plaintiff and a vocational expert

(VE) testified.

     The ALJ issued a decision on October 10, 2018, in which she

found Plaintiff was not disabled before her June 30, 2007, date

last insured and, therefore, is not entitled to benefits.

Tr. 14-26.   Pursuant to 20 C.F.R. § 404.984(d), that decision

became the final decision of the Commissioner on September 19,

2020, when the Appeals Council denied Plaintiff's request for

review.   Tr. 1-7.   See Sims v. Apfel, 530 U.S. 103, 106-07

(2000).



                               BACKGROUND

     Plaintiff was born on November 1, 1959, and was 58 years old

at the time of the hearing.     Tr. 162.     Plaintiff graduated from

high school.   Tr. 36.   Plaintiff has past relevant work

experience as a chef, restaurant manager, appraiser, and grocery

clerk.    Tr. 24.

     Plaintiff alleges disability during the relevant period due

to chronic fatigue syndrome (CFS) and fibromyalgia.             Tr. 76.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.    See Tr. 21-23.


3 - OPINION AND ORDER
      Case 1:19-cv-01688-BR   Document 12    Filed 08/06/20   Page 4 of 18




                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate her

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”              42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.          McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing Valentine,

574 F.3d at 690).


4 - OPINION AND ORDER
     Case 1:19-cv-01688-BR   Document 12   Filed 08/06/20   Page 5 of 18




     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.             Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).             Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 404.1520.      Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. § 404.1520(a)(4)(I).      See also Keyser v.

5 - OPINION AND ORDER
     Case 1:19-cv-01688-BR    Document 12   Filed 08/06/20   Page 6 of 18




Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.          20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.              20 C.F.R.

§ 404.1520(a)(4)(iii).       See also Keyser, 648 F.3d at 724.          The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).               The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.              20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.                 “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."       SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.       Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885


6 - OPINION AND ORDER
     Case 1:19-cv-01688-BR   Document 12   Filed 08/06/20   Page 7 of 18




F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).           See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.             Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 404.1520(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff did not engage in

substantial gainful activity from her January 1, 2002, amended

alleged onset date through her June 30, 2007, date last insured.

Tr. 16.

     At Step Two the ALJ found Plaintiff had the severe


7 - OPINION AND ORDER
     Case 1:19-cv-01688-BR   Document 12   Filed 08/06/20    Page 8 of 18




impairments of CFS and fibromyalgia.        Tr. 17.    The ALJ found

Plaintiff’s impairments of ankle strain, “a disorder of the

female genital organs,” depression, and anxiety were not severe

during the relevant period.     Tr. 17.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments during the relevant period did not meet

or medically equal one of the listed impairments in 20 C.F.R.

part 404, subpart P, appendix 1.      Tr. 19.     The ALJ found during

the relevant period that Plaintiff had the RFC to perform

sedentary work with the following limitations:

           [Plaintiff] could only occasionally balance,
           stoop, crouch, kneel, crawl and never climb
           ladders, ropes, or scaffolding. [Plaintiff] was
           also unable to tolerate extreme heat, extreme
           cold, and hazards such as unprotected heights.

Tr. 19.

     At Step Four the ALJ found Plaintiff could not perform her

past relevant work during the relevant period.              Tr. 24.

     At Step Five the ALJ found Plaintiff could perform other

work that existed in the national economy during the relevant

period.   Tr. 25.   Accordingly, the ALJ concluded Plaintiff was

not disabled from her January 1, 2002, amended alleged onset date

through her June 30, 2007, date last insured.          Tr. 26.



                               DISCUSSION

     Plaintiff contends the ALJ erred when she (1) partially


8 - OPINION AND ORDER
     Case 1:19-cv-01688-BR   Document 12   Filed 08/06/20   Page 9 of 18




rejected Plaintiff’s testimony and (2) partially rejected the

opinion of Paula Crone, D.O., treating physician.

I.   The ALJ did not err when she partially rejected Plaintiff’s
     testimony.

     Plaintiff alleges the ALJ erred when she partially rejected

Plaintiff’s testimony.

     In Cotton v. Bowen the Ninth Circuit established two

requirements for a claimant to present credible symptom

testimony:   The claimant must produce objective medical evidence

of an impairment or impairments, and she must show the impairment

or combination of impairments could reasonably be expected to

produce some degree of symptom.      Cotton, 799 F.2d 1403 (9th Cir.

1986).   The claimant, however, need not produce objective medical

evidence of the actual symptoms or their severity.            Smolen, 80

F.3d at 1284.

     If the claimant satisfies the above test and there is not

any affirmative evidence of malingering, the ALJ can reject the

claimant's pain testimony only if he provides clear and

convincing reasons for doing so.      Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007)(citing Lester v. Chater, 81 F.3d 821, 834 (9th

Cir. 1995)).    General assertions that the claimant's testimony is

not credible are insufficient.      Id.    The ALJ must identify "what

testimony is not credible and what evidence undermines the

claimant's complaints."      Id. (quoting Lester, 81 F.3d at 834).



9 - OPINION AND ORDER
     Case 1:19-cv-01688-BR   Document 12   Filed 08/06/20   Page 10 of 18




     Plaintiff testified at the hearing that she stopped working

in 2002 because “flu-like symptoms were with [her] all the time,

and [she] was . . . in bed for anywhere from 18 hours a day to

all day. . . .   Plus the fever was getting so bad that [she]

would sweat so profusely at night that [she would] have to switch

[her] sheets.”   Tr. 42-43.     Plaintiff was also having constant

pain in her arms and hips that prevented her from sleeping and

made it difficult for her to “get a position comfortable.”

Tr. 43.   Plaintiff stated she had constant pain at a level of six

in her hips and seven in her arms.         Plaintiff also had flu-like

symptoms every day, and they were “sometimes much much worse” if

she did “physical activity.”      Tr. 44.    Plaintiff stated when she

went to the grocery store, it “would trigger the symptoms where

then [she would] have to come home and get back in bed and just

stay in bed until [she] fe[lt] better.”         Tr. 45.

     Plaintiff testified she usually got up between 9:30 and

10:00 a.m. during the relevant period, fed the cats and dogs if

her husband was not home to do so, lied down on the couch and

read, made a light meal for lunch, napped for one to three hours,

ate dinner, watched television, and went to bed.            Plaintiff

stated she lied down on the couch because she could not sit up

straight due to back and hip pain.         Plaintiff was unable to cook

meals, do laundry, or socialize.      Plaintiff noted she could walk

for about a block because walking any farther “would trigger a


10 - OPINION AND ORDER
      Case 1:19-cv-01688-BR   Document 12   Filed 08/06/20   Page 11 of 18




flu-type onset, and [she] didn't want to be in bed running a

fever anywhere from three days to as long as three weeks.”

Tr. 46.   Plaintiff stated she could lift “not more than 10

pounds” during the relevant period and she could only stand for

30-60 minutes, sit for 30 minutes, and alternate standing and

sitting for 60 minutes.       Tr. 47-78.    If Plaintiff attempted to do

these things for a longer period, she would “get the fever, feel

like [she had] the flu, so shaky.       [Her] muscles [would] get so

weak or would get so weak that [she] wouldn't be able to stand

up.   It feels like your legs are jelly.         And [her] neck [was]

really weak where [she] wouldn't be able to hold up [her] head.”

Tr. 48.   In addition, Plaintiff stated her “muscles had atrophied

because [she] hadn’t been doing any physical exercise.”               Tr. 48.

      Plaintiff noted she did not drive during the relevant period

because she had “a hard time concentrating” due to her CFS.

Tr. 48-49.   Specifically, one of the effects of her CFS is

“mental fogginess . . . where things kind of feel blurry and

foggy, and [she] ha[d] a hard time concentrating on stuff.”

Tr. 49.

      During the relevant period Plaintiff’s treating physician

was Dr. Crone, who, according to Plaintiff, did not prescribe any

treatment other than medication because Dr. Crone “said that

chronic fatigue syndrome, they didn't have a medication or a

treatment for.    And that the only treatment was to rest when you


11 - OPINION AND ORDER
     Case 1:19-cv-01688-BR   Document 12   Filed 08/06/20   Page 12 of 18




felt tired and not to push yourself so I wouldn't get the flare

ups, to try and manage that.”      Tr. 51.

     Plaintiff stated she worked as an event planner part-time

during the relevant period.      Plaintiff testified she would not

have been able to do that job full-time because she would not

have been able to

          manage all the parts, remembering who to call, who
          to contact, and [she] just wouldn't be able to do
          that for a full-time, eight hour day. . . . [She
          would] have to be sitting up and writing things
          down. . . . [She] could make calls from the bed,
          but if [she] had to get on a computer and start
          putting stuff in, like this is who [she had]
          contacted and what time and what they're going to
          charge and all that, [she] wouldn't be able to do
          that because [she] wouldn't be able to sit that
          long or stay awake.

Tr. 55.

     The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause some of the

alleged symptoms,” but Plaintiff’s “statements concerning the

intensity, persistence and limiting effects of [her] symptoms are

not entirely consistent with the medical evidence and other

evidence in the record.”     Tr. 20.   Specifically, the ALJ noted

the medical record contains “significant gaps in treatment”

during the relevant period and when Plaintiff “did present for

treatment during this timeframe, the objective findings . . .

[were] largely unsupportive of her . . . alleged limitations.”

Tr. 20.


12 - OPINION AND ORDER
     Case 1:19-cv-01688-BR   Document 12   Filed 08/06/20   Page 13 of 18




     The record reflects in 2002 Plaintiff only sought medical

treatment two times:    January 2002 and October 2002.           In January

2002 Plaintiff advised Dr. Crone that she was “extremely fatigued

and having exacerbation of her [CFS].”         Tr. 450.     Dr. Crone

prescribed Plaintiff Provigil and Wellbutrin and recommended

Plaintiff to return in one month for a “recheck of Provigil.”

Tr. 450.   Plaintiff, however, did not seek any medical treatment

until October 2002, at which time she was seen by Dr. Crone for

her annual examination.      At the October 2002 visit Plaintiff did

not complain of fatigue or other symptoms of CFS.             After October

2002 Plaintiff was not seen by any medical professional until she

reported to Dr. Crone in January 2004, at which time Plaintiff

complained of fatigue and of what Plaintiff believed to be a

system-wide, chronic yeast infection.        After examining Plaintiff,

however, Dr. Crone found Plaintiff’s medical condition was

normal.    Tr. 447.

     In mid-2004 Dr. Crone referred Plaintiff to Oregon Health

Sciences University (OHSU) for evaluation.          On June 15, 2004,

Plaintiff reported to Richard Bryant, M.D., that she had gained

50 pounds, that she was unable to walk up two flights of stairs,

and that “[i]f she walks for more than 5 minutes she will have

post exertional fatigue.”      Tr. 386.    Plaintiff stated she was no

longer having “multiple night sweats requiring changing clothes

twice nightly” and that “standing is something she does


13 - OPINION AND ORDER
     Case 1:19-cv-01688-BR   Document 12   Filed 08/06/20   Page 14 of 18




comfortably . . . [and] it is not noticeably debilitating.”

Tr. 386-87.   On examination Dr. Bryant noted Plaintiff had “13/18

American Rheumatologic Tender Points . . . for fibromyalgia and

. . . a marked tenderness over her elbows and knees.”              Tr. 388.

Plaintiff, however, also had normal strength [in her extremities]

and gait and “no limitation of motion of her joints.”              Tr. 388.

     On July 15, 2004, Plaintiff was seen by Catherine Marie

Leclair, M.D., for evaluation of her complaints of chronic yeast

infections.   Dr. Leclair noted “[i]t is difficult to say whether

[Plaintiff] is plagued by a chronic yeast infection.             She has not

had a culture in the past with previous practitioners that

support that ongoing diagnosis.      Her wet mount today was

completely normal and her discharge looked also normal.”

Tr. 384.   Dr. Leclair recommended pelvic-floor physical therapy.

She also pointed out that although therapy was not available in

eastern Oregon where Plaintiff was living, “[b]ecause she

frequents Portland on a regular basis, this does not seem to be a

. . . hardship for her.”     Tr. 384-85.

     Plaintiff was not seen by a medical professional again until

December 2004, at which time Dr. Bryant noted Plaintiff had

“extreme fatigue[, which is] her most bothersome symptom, and she

does have extreme fatigue after exercise.”          Tr. 390.     Dr. Bryant

noted Plaintiff had “a tilt-table test ordered but has not had

that yet.”    Tr. 390.   On examination Plaintiff had “12 of 18


14 - OPINION AND ORDER
       Case 1:19-cv-01688-BR   Document 12   Filed 08/06/20   Page 15 of 18




American College of Rheumatology tender points” as well as

“widespread pain, most days of the week for greater than the past

3 months.”    Tr. 391.    Plaintiff’s extremities examination,

however, also was

             strong and equal throughout. Muscle tone is
             appropriate. Tremors are absent. Grip strength
             is normal. Reflexes are 2+ and equal throughout.
             Sensation is appropriate for sharp and dull.
             Coordination is normal for rapid hand, finger-
             to-nose, and knee-to-heel exams. Gait is normal
             for casual tandem toe and Trendelenburg.

Tr. 392.    Dr. Bryant noted Plaintiff “did not strike [him] as

being depressed or anxious, but on questionnaire, she clearly

is.”   Tr. 393.    Dr. Bryant, nevertheless, did not “think

[Plaintiff] need[ed] to see a psychiatrist.            I do not think she

has an underlying psychiatric disorder.”           Tr. 392.      Dr. Bryant

diagnosed Plaintiff with CFS, “her most debilitating diagnosis”;

“fibromyalgia, very mild”; “questionable restless leg syndrome”;

hypermobility disorder; and major depressive disorder “with

generalized anxiety and questionable PTSD.”            Dr. Bryant provided

Plaintiff with eight treatment recommendations:               “attend the

postclinic education meeting with Dr. Loren Kim, rheumatologist”;

take prescribed pain medications; try prescribed sleep

medications; consider taking an SSRI or SNRI; have a tilt-table

test, which is “the most important thing for [Plaintiff]”; begin

mental-health counseling; begin a pool or “chair-based” exercise

program “as soon as she has the tilt-table test”; consider


15 - OPINION AND ORDER
     Case 1:19-cv-01688-BR   Document 12   Filed 08/06/20   Page 16 of 18




physical and occupational therapy; and have procain trigger point

injections, for which Plaintiff is “an ideal candidate.”

Dr. Bryant requested Plaintiff to return to the OHSU clinic up to

three times in 2005 or as needed.      The record, however, does not

reflect Plaintiff followed up with Dr. Kim, that she had a tilt-

table test, that she underwent counseling or physical or

occupational therapy, or that she had procain injections.               In

fact, Plaintiff was not seen by a medical professional again

until August 2005 when she reported to Dr. Crone for her annual

examination and Pap smear.

     At her August 5, 2005, appointment with Dr. Crone Plaintiff

reported “feeling worse from the [CFS] perspective. . . .               She

has a constant cycle of fevers, fatigue and flu-like symptoms.

Her joint pain flares up, especially in her hips and knees, worse

when she’s lying down trying to sleep.”         Tr. 443.      Plaintiff told

Dr. Crone that she “went to OHSU for [CFS] consult but was

disappointed that they were not able to offer her anything new.”

Tr. 443.   This was Plaintiff’s last appointment with any medical

professional before her date last insured on June 30, 2007.                 On

August 30, 2007, Plaintiff had an appointment with a provider at

Capital City Family Medicine to discuss weight gain.             Plaintiff

did not discuss CFS symptoms, and her physical examination did

not reflect any musculoskeletal or neurological abnormalities.

Finally, substantial medical evidence relating to Plaintiff’s CFS


16 - OPINION AND ORDER
       Case 1:19-cv-01688-BR   Document 12   Filed 08/06/20   Page 17 of 18




appears to begin in December 2008, which is after Plaintiff’s

June 30, 2007, date last insured.

       The Court concludes on this record that the ALJ did not err

when she partially rejected Plaintiff’s testimony regarding the

intensity, persistence, and limiting effects of her symptoms

because the ALJ provided clear and convincing reasons supported

by substantial evidence in the record for doing so.

II.    The ALJ did not err when she partially rejected Dr. Crone’s
       opinion.

       Plaintiff asserts the ALJ erred when she partially rejected

the January 2004 opinion of Dr. Crone, treating physician.

       An ALJ may reject a treating physician's opinion when it is

inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

evidence in the record."        Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002).    When the medical opinion of a treating

physician is uncontroverted, however, the ALJ must give "clear

and convincing reasons" for rejecting it.            Thomas, 278 F.3d at

957.     See also Lester v. Chater, 81 F.3d 821, 830-32 (9th Cir.

1996).

       On January 27, 2004, Dr. Crone completed a letter in which

she stated Plaintiff “has a medical condition that prevents her

from working in any capacity.        If you have any questions please

don’t hesitate to contact me.”        Tr. 372.

17 - OPINION AND ORDER
     Case 1:19-cv-01688-BR    Document 12   Filed 08/06/20   Page 18 of 18




     The ALJ took into consideration the fact that Dr. Crone was

Plaintiff’s treating physician in January 2004 and gave “some

weight” to Dr. Crone’s opinion.       Nevertheless, the ALJ noted

there are large gaps in Plaintiff’s treatment before Dr. Crone

offered her opinion, which suggests Plaintiff was not

experiencing symptoms as severe as opined by Dr. Crone.

Specifically, Plaintiff was seen by medical professionals only

three times during the relevant period before Dr. Crone offered

her opinion.   In addition, Dr. Crone’s opinion is not supported

by the medical record.       For example, on physical examination

Plaintiff’s findings were essentially normal.

     On this record the Court concludes the ALJ did not err when

she partially rejected Dr. Crone’s opinion because the ALJ

provided clear and convincing reasons for doing so based on

substantial evidence in the record.



                                CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 6th day of August, 2020.

                                        /s/ Anna J. Brown


                                   ANNA J. BROWN
                                   United States Senior District Judge


18 - OPINION AND ORDER
